DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed horizontal and vertical directions/axes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 11 provides definitions for elements referencing vertical and horizontal directions which cannot be discerned from any of the drawings filed. Examiner suggests the inclusion of axes for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 15 is objected to because of the following informalities:  “further comprising locking means” instead of –further comprising a locking means--.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: “a diameter lower than that of the pulley” instead of –a diameter smaller than that of the pulley--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 (and any dependents thereof) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 11 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 6/18/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated, “a device for driving a suspended bed lifting mechanism”, and this statement indicates that the invention is different from what is defined in the claim(s) because the claim define elements that are a part of a suspended bed lifting mechanism but does not define the positively recited device. For the purposes of 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "each of which is secured at its top to a fixed structure" in lines 2-3. It is unclear whether said limitation “its top” refers to the supporting frame or one of the four ropes. There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosecution, Examiner interprets the limitation as the following –each of the at least four ropes having a top end secured to a fixed structure--. 
Claim 11 recites the limitation “almost parallel”. Examiner notes that elements can either be parallel or non-parallel where the claimed limitation renders the claim indefinite since the scope of the limitation cannot be readily determined. Examiner suggests elimination of the recited limitation as interpreted above.
Claim 11 recites the limitation “a linear drive element, integral with one of its ends with the supporting frame and having associated, at the other end thereof, motion transformation means;” The limitation uses relative language where the scope of the structure is not discernable to a person having 
Claim 11 recites the limitation “a flexible cable, bound at one end to the pulley and wound about the latter with an intermediate portion thereof engaged with at least one returning roller arranged downstream and secured with an end to the draw hook of the four ropes,” The term “the latter” implies missing elements that the flexible cable may be attached to that have not been previously claimed. For the purposes of practicing compact prosecution, Examiner interprets the limitations as the following –a flexible cable having a first end bound to the pulley, wound about at an intermediate portion to at least one returning roller and having a second end secured to the draw hook of the four ropes,--
Claim 13 recites the limitation “which push action is directed to impart translational motion to the motion transformation means that transforms the translational motion into a synchronous rotation of the first cogwheel and pulley in a direction concordant with the action of lifting the bed.” The limitation defines an action that is not connected to the claimed structure. For the purposes of practicing compact prosecution, Examiner interprets the limitations as –the linear drive element comprises at least one gas spring which imparts a translational motion to the motion transformation means--. 
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. §112(b).
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses lifting devices relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/17/2021